NO. 07-10-00370-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                     APRIL 7, 2011


                     IN THE INTEREST OF J.D.O., JR., A CHILD


            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

              NO. 74,608-D; HONORABLE DON R. EMERSON, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant Ja’Mario Oliver has filed a motion to dismiss his appeal. Tex. R. App.

P. 42.1(a)(1). No decision of this Court having been delivered to date, we grant the

motion and dismiss the appeal. Id.      All costs herein having been paid, no order

pertaining to the costs is made.     No motion for rehearing from appellant will be

entertained and our mandate will issue forthwith.



                                                     James T. Campbell
                                                          Justice